Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

18.    (Currently Amended) The method of claim 15, wherein the user-selectable fob commands
include each of an unlock command and a lock command, and further comprising:
if a security system is detected on the vessel network, presenting on the user interface computer a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command;
if a propulsion device is detected on the vessel network, presenting on the user interface computer a user-selectable command to start the propulsion device in association with the unlock command and/or presenting a user-selectable command to shut down the propulsion device in association with the lock command;


if a battery switch is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the battery switch in association with the unlock command and/or presenting a user-selectable command to deactivate the battery switch in association with the lock command;
if an air conditioning system is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate an air-conditioning system in association with the unlock command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the lock command; and
if a cabin door is detected on the vessel network, presenting on the user interface computer a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command[[;]].

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Snyder et al. [U.S. Patent 9,284,032], discloses a transponder sending a request to control operation of a vessel’s engine (column 6, lines 28-42), fob controller identifications stored by engine control circuits located on a marine vessel (column 5, lines 45-62), and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                      

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689